HUMPHRIES, Judge.
This is a companion case to Mann v. State Farm Mutual Automobile Insurance Co. et al., La.App., 323 So.2d 509 in which a separate judgment is being rendered by us this date. The plaintiff is the driver of the station wagon that was struck by a vehicle that ran onto the right shoulder of the road, cut back and crossed into the opposite lane of travel.
For the reasons assigned in the companion case the judgment in favor of the Department of Highways and against the plaintiff is affirmed.
The appellant is assessed for all costs of this appeal.
Affirmed.